        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 1 of 34



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 SEAN MURPHY ET AL.,                       :         CIVIL CASE NO.
      Plaintiffs,                          :         3:20-CV-0694 (JCH)
                                           :
        v.                                 :
                                           :
 NED LAMONT,                               :
      Defendant.                           :         AUGUST 3, 2020
                                           :


RULING ON PLAINTIFFS’ EMERGENCY MOTION FOR PRELIMINARY INJUNCTION
    (DOC. NO. 3) AND PLAINTIFFS’ AMENDED MOTION FOR PRELIMINARY
                        INJUNCTION (DOC. NO. 17)

I.     INTRODUCTION

       In response to the COVID-19 pandemic, Governor Ned Lamont (“Governor” or

“defendant”) issued a series of Executive Orders aimed at slowing the spread of the

virus and protecting the health of Connecticut residents. Plaintiffs Sean Murphy

(“Murphy”), Robert Barnes (“Barnes”), and Daniel Reale (“Reale”) (collectively,

“plaintiffs”) bring this action against the Governor to challenge these orders. See

generally Amended Complaint (“Am. Compl.”) (Doc. No. 18).

       In their six-count Amended Complaint, plaintiffs allege that various Executive

Orders issued by the Governor violate their constitutional rights. Id. Count One alleges

that the Executive Orders violate plaintiffs’ substantive and procedural Due Process

rights by restricting their movement and impairing their associational liberty interests, id.

¶¶ 40–52; Count Two alleges a First Amendment violation of plaintiffs’ liberties of

association, speech, assembly, and religion, id. ¶¶ 53–63; Count Three asserts a

violation of the Guarantee Clause of Article IV, section 4 of the United States

Constitution, id. ¶¶ 64–69; Count Four asserts that the Interstate Agreement and


                                               1
            Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 2 of 34



Compact (“IAC”) that Lamont entered into with neighboring states subverts the U.S. and

state constitutions, id. ¶¶ 70–77; Count Five asserts that Lamont has violated plaintiffs’

First and Fourteenth Amendments by restricting speech based on its political content,

id. ¶¶ 78–83; Count Six alleges an unlawful interference with interstate commerce under

Article 1, sec. 8 of the United States Constitution, id. ¶¶ 84–91.

        Pending before the court is the Plaintiffs’ Emergency Motion for Preliminary

Injunction (Doc. No. 3) and Plaintiffs’ Amended Motion for Preliminary Injunction (Doc.

No. 17), in which Motions plaintiffs seek injunctive relief on all counts but Counts Three

and Four.1 Specifically, plaintiffs move this court to enjoin some of the Governor’s

Executive Orders. For the reasons stated below, these Motions are denied.

II.     BACKGROUND

        A.      Factual Background2

        The 2019 Novel Coronavirus (“COVID-19”) is a respiratory illness caused by a

coronavirus. See Frequently Asked Questions, CDC (July 15, 2020), available at

https://www.cdc.gov/coronavirus/2019-ncov/faq.html (last accessed July 29, 2020).

Since the virus was first identified in January 2020, it has swept the globe and infected

people in nearly every country. See World Map, CDC (July 20, 2020), available at



        1
        In their Surreply, plaintiffs stated that they no longer pursue injunctive relief on Counts Three
and Four. See Plaintiffs’ Surreply to Defendant’s Supplementary Objection (Doc. No. 30) (“Pl. Surreply”)
at 2.
        2
         The f acts are taken from the Amended Complaint (Doc. No. 18); the plaintiffs’ Declarations
(Docs. No. 22-1, 22-2 & 22-3); and facts of which the court takes judicial notice. See Fed. R. Evid. 201
(providing that courts may take judicial notice, whether requested or not, of facts that are “capable of
accurate and ready determination by resort to sources whose accuracy cannot reasonably be
questioned”).

         Unless otherwise indicated, the court accepts, for purposes of these Motions, the non-conclusory,
f actual allegations of the plaintiffs’ Amended Complaint (Doc. No. 18), and the testimony in the
Declarations recounted herein.

                                                    2
          Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 3 of 34



https://www.cdc.gov/coronavirus/2019-ncov/global-covid-19/world-map.html (last

accessed July 29, 2020). As of July 29, 2020, 16.8 million cases have been reported

worldwide, along with 662,648 deaths. See COVID-19 Dashboard, Johns Hopkins

University, available at https://coronavirus.jhu.edu/map.html (last accessed July 29,

2020).

         COVID-19 is thought to be spread from person to person, mainly through

respiratory droplets produced when an infected person coughs, sneezes, or talks. See

Frequently Asked Questions, CDC (July 15, 2020). Transmission is therefore more

likely when people are in close contact with one another (within about 6 feet). Id. For

this reason, the Centers for Disease Control and Prevention (“CDC”) recommends that

people practice “social distancing” and wear cloth face coverings when in public. See

How to Protect Yourself & Others, CDC (Apr. 24, 2020), available at

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (last

accessed July 29, 2020).

         On March 8, 2020, Governor Lamont reported the first case of COVID-19 within

the state of Connecticut. See Press Release, CT.gov (Mar. 8, 2020), available at

https://portal.ct.gov/Office-of-the-Governor/News/Press-Releases/2020/03-

2020/Governor-Lamont-Announces-First-Positive-Case-of-Novel-Coronavirus-Involving-

a-Connecticut-Resident (last accessed July 29, 2020). Two days later, the Governor

declared a public health emergency, which shall remain in effect until September 9,

2020, unless terminated earlier by the Governor. See Am. Compl. ¶ 6.

         Governor Lamont has issued a series of Executive Orders aimed at containing

the spread of the deadly virus. On March 12, 2020, the Governor issued Executive



                                            3
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 4 of 34



Order 7, which prohibited social and recreational gatherings of 250 people or more. See

Executive Order 7 (Mar. 12, 2020). That Executive Order was superseded by Executive

Order 7D (Mar. 16, 2020) (prohibiting social and recreational gatherings of 50 people or

more) and again by Executive Order 7N (Mar. 26, 2020) (prohibiting social and

recreational gatherings of six people or more). These Executive Orders also imposed

less severe restrictions on religious gatherings. See, e.g., id. (prohibiting religious

gatherings of 50 people or more). On March 20, 2020, Government Lamont also issued

a “Stay Safe, Stay Home” Executive Order, which placed restrictions on all workplaces

of nonessential businesses. Executive Order 7H (Mar. 20, 2020). Other Executive

Orders closed state parks and forests, see Executive Order 7R (Mar. 31, 2020),

imposed rules on retail establishments, see Executive Order 7S (Apr. 1, 2020), and

required the use of face masks or coverings in public whenever close contact is

unavoidable, see Executive Order 7BB (Apr. 17, 2020).

       After plaintiffs initiated this action on May 19, 2020, the Governor continued to

issue various COVID-19-related Executive Orders. On May 29, 2020, the Governor

issued Executive Order 7TT, which superseded Executive Order 7N and relaxed the

restriction on gatherings by permitting social and recreational gatherings of up to ten

people. See Executive Order 7TT (May 29, 2020). Executive Order 7BBB imposed

certain restrictions on travelers returning from states with high infection rates. See

Executive Order 7BBB (June 24, 2020).

       B.      Procedural Background

       Plaintiffs filed their initial Complaint on May 19, 2020. See Complaint (Doc. No.

1). Plaintiffs filed their Emergency Motion for Preliminary Injunction (Doc. No. 3) and



                                              4
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 5 of 34



Memorandum in Support (“Pl. Mem.”) (Doc. No. 3-1) the same day. The Governor filed

his Response on June 8, 2020. See Defendant’s Opposition to Emergency Motion

(“Def. Mem.”) (Doc. No. 13). On the same day, the plaintiffs moved to amend their

Complaint by adding two new counts. See Motion to Amend (Doc. No. 14).

       On June 9, 2020, the court held a telephone status conference. See Minute

Entry (Doc. No. 16). During that conference, the court granted plaintiffs’ Motion to

Amend, and directed the Clerk to docket the Amended Complaint. Id.; see also Am.

Compl. (Doc. No. 18). The court also ordered the plaintiffs to amend their Motion for

Preliminary Injunction to include the specific relief sought (which the original Motion did

not include) and to include the two new counts raised in the Amended Complaint. The

plaintiffs filed their Amended Motion the following week, on June 15, 2020. See

Amended Motion for Preliminary Injunction (Doc. No. 17).

       On June 26, 2020, the Governor filed his Supplemental Response, which

addressed the two new counts in the plaintiffs’ Amended Complaint. See Defendant’s

Supplemental Memorandum in Opposition (“Def. Supp. Mem.”) (Doc. No. 21). The

Plaintiffs filed their reply on July 3, 2020. See Response to State’s Opposition (“Pl.

Reply”) (Doc. No. 22).

       Following plaintiffs’ Reply, the Governor filed a Motion to Exclude New Claims

and Facts Not Alleged in the Amended Complaint (“Mot. to Strike”) (Doc. No. 23). In

that Motion, the Governor asserted that, because the Reply exceeded 10 pages and




                                             5
            Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 6 of 34



introduced new claims and facts, plaintiffs’ Reply failed to comply with Local Rule 7(d).3

See Mot. to Strike at 3. The Governor therefore moved the court to strike the new

claims and facts raised in the Reply or, in the alternative, for permission to file a sur-

reply brief to address the claims and facts. Id. at 4.

        On July 10, 2020, the court held a telephone conference to address the

Governor’s Motion to Strike. See Minute Entry (Doc. No. 26). At that conference the

court granted in part and denied in part Defendant’s Motion to Strike. Id. The court

disallowed consideration of any claims not pled in the Amended Complaint and granted

Lamont permission to file a sur-reply. Id. The court further allowed the plaintiffs an

opportunity to respond and clarified that such sur-reply should strictly abide by the

requirements of the Local Rules of Civil Procedure. See id. (citing D. Conn. L. Civ. R.

7(d)). These replies were filed on July 21, 2020, and July 24, 2020, respectively. In

plaintiffs’ Sur-reply, they withdrew Counts Three and Four as a basis for their Motions.

See Plaintiffs’ Sur-reply (Doc. No. 30) at 2.

        On July 29, 2020, the court held a hearing on the Plaintiffs’ Emergency Motion

for Preliminary Injunction (Doc. No. 3) and Plaintiffs’ Amended Motion for Prelim inary

Injunction (Doc. No. 17), utilizing the social medial platform Zoom.

III.    STANDING

        Before this court considers the merits of plaintiffs’ Motions, it must consider

whether plaintiffs have standing to bring this action. See All. for Envtl. Renewal, Inc.


        3
            Local Rule 7(d) provides, in relevant part:

        A reply memorandum may not exceed 10 pages. A reply memorandum must be strictly
        conf ined to a discussion of matters raised by, and must contain references to the pages
        of , the memorandum to which it replies.

D. Conn. L. Civ. R. 7(d).

                                                          6
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 7 of 34



v. Pyramid Crossgates Co., 436 F.3d 82, 85 (2d Cir. 2006).

       Article III of the Constitution limits federal courts’ jurisdiction to “Cases” and

“Controversies.” U.S. Const. art. III, § 2. For a litigation to constitute a “Case” or

“Controversy” within the meaning of the constitution, a plaintiff must “establish that [it

has] standing to sue.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408 (2013). To

establish standing, a plaintiff must show (1) an “injury in fact”; (2) a sufficient “causal

connection between the injury and the conduct complained of ”; and (3) a “likel[ihood]”

that the injury will be “redressed by a favorable decision.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (U.S. 1992).

       The plaintiffs, as the party invoking federal jurisdiction, bear the burden of

establishing these three elements. Id. This burden increases over the course of

litigation. Id. “When a preliminary injunction is sought, a plaintiff's burden to

demonstrate standing will normally be no less than that required on a motion for

summary judgment.” Cacchillo v. Insmed, Inc., 638 F.3d 401, 404 (2d Cir. 2011)

(internal quotation marks omitted). “Accordingly, to establish standing for a preliminary

injunction, a plaintiff cannot rest on such mere allegations, [as would be appropriate at

the pleading stage] but must set forth by affidavit or other evidence specific facts, which

for purposes of the summary judgment motion will be taken to be true.” Id. (internal

quotation marks omitted) (alternations in original).

       Standing is based on “whether the party invoking jurisdiction had the requisite

stake in the outcome when the suit was filed.” Fed. Defs. of New York, Inc. v. Fed.

Bureau of Prisons, 954 F.3d 118, 135 (2d Cir. 2020) (emphasis in original). For this

reason, “[e]vents occurring after the filing of the complaint cannot operate so as to



                                               7
            Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 8 of 34



create standing where none previously existed.” 4 City of Hartford v. Towns of

Glastonbury, 561 F.2d 1042, 1051 n.3 (2d Cir.1977) (en banc); see also Sharehold

Representative Servs. LLC v. Sandoz Inc., No. 12-CV-6154, 2013 WL 4015901, at *7–

*8 (S.D.N.Y. Aug. 7, 2013) (rejecting the suggestion that an amended complaint could

be used to cure any standing defects in existence when a suit was filed).

        Here, plaintiffs have failed to meet this burden as to each of the claims they raise

in the Amended Complaint.

        A.      Count One

        Count One alleges that the Executive Orders violate plaintiffs’ substantive and

procedural Due Process rights by restricting their movement and impairing their

associational liberty interests. Am. Compl. ¶¶ 40–52. Plaintiffs lack standing to seek

relief on this claim. The facts alleged in the Amended Complaint and Declarations5 are

conclusory and insufficient to establish that the plaintiffs have suffered “an injury -in-fact”

that is “fairly traceable” to the Governor’s actions and would be redressed by the relief

they seek. Lujan, 504 U.S. at 561. Count One alleges, for example, that “[a]ll Plaintiffs

have been denied the right to conduct their affairs and freely move about without official

permission in publicly accessible spaces, public parks, public lands and to use public


        4
         In this case, plaintiffs filed an Amended Complaint nearly one month after initiating this action.
Although the court considers the allegations in the Amended Complaint, the standing analysis focuses on
whether plaintiffs had standing when the suit was filed.
        5
          These Declarations were f iled nearly one month after plaintiffs filed their Amended Complaint.
Theref ore, “[t]hese affidavits should not be considered part of the pleadings since they were not attached
as exhibits and since the complaint does not incorporate them by reference.” Amato v. Elicker, No. 3:20-
CV-464 (MPS), 2020 WL 2542788, at *7 (D. Conn. May 19, 2020) (citing Cortec Indus., Inc. v. Sum
Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991)). During the telephone conference held on July 10, 2020,
the court stated, however, that it would consider these Declarations insofar as they assert factual
allegations related to claims previously raised in the Amended Complaint. See Minute Entry (Doc. No.
26). The court f urther held that it would not consider claims raised for the first time in these Declarations
or in the plaintiffs’ Reply. Id.


                                                      8
            Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 9 of 34



accommodations.” Am. Compl. ¶ 22. However, such allegations are far too vague to

establish an injury-in-fact. See Lujan, 504 U.S. at 561 (noting that an alleged injury

must be “concrete and particularized”).

        To the extent that plaintiffs allege a deprivation of liberty by being placed on

“functional house arrest,” Am. Compl. ¶ 28, or “quarantined,” id. ¶46, such allegations

misunderstand the effect of the Executive Orders. Nothing in Executive Orders 7, 7D,

and 7N, which plaintiffs challenge in Counts One and Two, see id. ¶¶ 48, 59, subject

plaintiffs (or any other individual) to home confinement or quarantine. Indeed, plaintiffs

have not identified any Executive Order that prohibits their movement.6

        B.      Count Two

        Count Two alleges a First Amendment violation of plaintiffs’ rights of association,

speech, assembly, and religious worship. Am. Compl. ¶¶ 53–63. The Second Circuit

has instructed that, “[d]espite the language of Lujan and similar cases . . . [courts]

assess pre-enforcement First Amendment claims, such as the ones [plaintiffs] bring[ ],

under somewhat relaxed standing and ripeness rules.” Nat'l Org. for Marriage, Inc. v.

Walsh, 714 F.3d 682, 690 (2d Cir. 2013). In such claims, “a plaintiff satisfies the injury-

in-fact requirement where he alleges an intention to engage in a course of conduct

arguably affected with a constitutional interest, but proscribed by a statute, and there

exists a credible threat of prosecution thereunder.” Susan B. Anthony List v. Driehaus,

573 U.S. 149, 159 (2014); see also Cassell v. Snyders, 20-CV-50153, 2020 WL


        6
          For the f irst time in their Reply, Plaintiffs claim a violation of their right to travel based on
Executive Order 7BBB. See Pl. Reply at 22–26. Because this claim was not included in the Amended
Complaint, the court will not consider it. See Minute Entry (Doc. No. 26). Furthermore, because standing
is based on “whether the party invoking jurisdiction had the requisite stake in the outcome when the suit
was f iled,” Fed. Defs. of New York, Inc. v. Fed. Bureau of Prisons, 954 F.3d 118, 135 (2d Cir. 2020)
(emphasis in original), this Executive Order—issued more than one month after plaintiffs brought this
action—cannot be a basis for standing. Executive Order 7BBB (June 24, 2020).

                                                     9
            Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 10 of 34



2112374, at *5 (N.D. Ill. May 3, 2020) (applying the relaxed standing rules to a pre-

enforcement First Amendment challenge of Governor Pritzker’s stay at home order).

        Even under these “relaxed” rules, the injuries asserted by the individual plaintiffs

fail to show that they have standing to assert their First Amendment claims in Count

Two. In his Declaration, Barnes asserts that he is “impeded from attending church.”

See Declaration of Robert Barnes (“Barnes Decl.”) (Doc. No. 22-2) ¶ 6. However,

because no Executive Order prohibits religious worship, Barnes cannot show that the

conduct he wishes to engage is “proscribed by statute.” Susan B. Anthony List, 573

U.S. at 159. Furthermore, Barnes alleges no facts as to his intention to attend religious

services or any specific occurrence where he was prevented from doing so. Barnes’

allegations as to the violation of his religious liberties is limited to his allegation that he is

“impeded from attending church.” Barnes Decl. ¶ 6. This fails to establish that Barnes

has suffered a “concrete and particularized” injury. 7 Lujan, 504 U.S at 560.

        Murphy also asserts an injury to his religious liberty, along with his freedom of

association. He alleges that, “[b]efore the illegal lock down orders, my family

participated in a homeschooling group, in which we met in a church. We have not met

since this lockdown.” Declaration of Sean Murphy (“Murphy Decl.”) (Doc. No. 22-1), ¶ 6;


        7
          Barnes’ Declaration, the Amended Complaint, and plaintiffs’ briefings d o not include any
ref erence to Executive Order 7TT, which, two weeks before plaintiffs filed their Amended Complaint,
relaxed the restrictions for religious gatherings as follows:

        Ef fective immediately, the 49-person limit on religious, spiritual and worship gatherings is
        raised f or indoor gatherings to 25% of capacity of the indoor space or a maximum of 100
        people, whichever is smaller, and to 150 people for outdoor gatherings, provided in each
        case that appropriate safety and social distancing measures shall be employed.

Executive Order 7TT (May 29, 2020). Barnes does not explain how the Executive Orders impede his
ability to attend church in light of the clear language of Executive Order 7TT. To the extent that services
at Barnes’ church have been suspended, the court finds that, based on the record before the court, this
injury is caused by the decision of a third party, not the Governor.


                                                     10
         Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 11 of 34



see also Am. Compl. ¶ 23. Like Barnes’ allegations, these allegations are too vague to

establish an injury-in-fact. First, Murphy provides no facts specifying the size of his

religious homeschool group or the dates on which the group would have met absent the

Governor’s orders. Further, Murphy does not specify which “illegal lock down orders”

he is challenging. Indeed, no Executive Order prevented homeschool groups from

meeting. On May 5, 2020, Lamont did cancel public schools for the remainder of the

2019-2020 academic year, but only encouraged private schools to do the same. See

Executive Order 7II (May 5, 2020). Therefore, Murphy complains of the decision of a

third party (the religious homeschool group), not the Governor. Such a claim is

insufficient to establish standing. Lujan, 504 U.S. at 562; see also Henry v. DeSantis,

No. 20-cv-80729, 2020 WL 2479447, at *5 (S.D. Fla. May 14, 2020) (“[T]he law does

not afford a remedy to Petitioner against the Governor for the response taken by [third

parties].”).

        In the Amended Complaint, Reale also alleges that the Governor’s Executive

Orders infringe upon his freedom of association. Am. Compl. ¶ 25. He alleges that

Executive Order 7N “prohibits him from visiting his parents’ house because six

individuals live in that house” and that the American Poolplayers Association, of which

he is a member, is prohibited from hosting games. Id. As to the latter claim, nothing

precludes Reale from meeting with fellow American Poolplayers Association members

in smaller groups. As to the right of familial association, the court recognizes that the

relationship between Reale and his parents “receive[s] the greatest degree of protection

because [it is] among the most intimate of relationships.” Patel v. Searles, 305 F.3d

130, 136 (2d Cir. 2002). However, the pleadings are inadequate to establish that Reale



                                             11
            Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 12 of 34



has suffered an injury-in-fact as to this constitutional right. Reale has failed to show that

“there exists a credible threat of prosecution” were he to visit his parents. Susan B.

Anthony List, 573 U.S. at 159 (2014). Further, nothing precludes Reale from meeting

with his parents in a group of less than six people or from contacting them via

videoconference or from visiting them outside. Without establishing that Reale has

suffered an injury-in-fact, plaintiffs lack standing to assert this claim. 8

        Reale’s other allegations are similarly insufficient to establish that plaintiffs have

standing to seek relief on any of their claims.9 In his Declaration, Reale alleges that the

Governor’s Executive Orders have “directly resulted” in weight gain. Declaration of

Daniel Reale (“Reale Decl.”) (Doc. No. 22-3), ¶ 5. However, as to this injury, Reale

does not allege facts to satisfy the second element of standing: a causal connection

between the injury and the complained of conduct.

        Reale further alleges that he participates in his municipal budget process and

that the Governor’s Executive Orders “gave my Town’s Board of Selectman the


       8
           Even if the court were to conclude that plaintiffs had standing to assert this First Amendment
association claim, it is now moot. Executive Order 7TT, issued on May 29, 2020, superseded Executive
Order 7N, and permits social gatherings of up to 10 people inside and 25 people outside. See Executive
Order 7TT (May 29, 2020). Under these new regulations, Reale has no basis to assert that he is
prevented from visiting his parents’ home (where six individuals reside).

        In their Reply, plaintiffs argue that none of their claims are moot because the Governor “plans to
continue running Connecticut by executive order and engage in all the acts complained of in the amended
complaint indefinitely.” Plaintiffs’ Sur-reply to Defendant’s Supplementary Objection (“Pl. Sur-reply”) (Doc.
No. 30). Plaintiffs’ characterization of the Governor’s “plans” is contradicted by the record evidence,
which demonstrates that the Governor has relaxed the restrictions of which plaintiffs complain.
        9
          Reale’s Declaration raise several allegations related to claims not included in the Amended
Complaint. For example, Reale alleges that Executive Order 7BBB prevented him from attending the
National Convention of the Libertarian Party, which took place in May in Orlando, and prevented him from
visiting his two children in Louisiana. Id. ¶¶ 8, 9. Reale also claims for the first time that he is a plaintiff
in a pending state court matter that has experienced delays due to restrictions imposed by the Executive
Orders. Id. ¶ 7. Because these claims were not raised in the Amended Complaint, the court will not
consider them. See Minute Entry (Doc. No. 26); see also, supra, p. 9 n.6 (noting that, because the
standing inquiry focuses on the point at which plaintiffs initiated the action, Executive Order 7BBB, which
was issued after plaintiffs filed suit, cannot confer standing).

                                                      12
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 13 of 34



impression that they could, without Town vote or meaningful assembly (even remotely),

pass a budget for the next fiscal year and in fact exceed spending authority in the Town

Charter.” Id. ¶ 6. Reale does not specify which Executive Order gave the Board of

Selectman this impression. Indeed, the court finds that none of the challenged

Executive Orders could reasonably give this impression. To the extent that this

assertion could be construed as an injury, the court concludes that this also fails to

satisfy standing’s causation requirement. Like Murphy’s claim involving his homeschool

group, Reale complains of the conduct of a third party (the Board of Selectman), not the

Governor. See Bennett v. Spear, 520 U.S. 154, 169 (1997) (noting that the

requirements of standing are not met when “the injury complained of is the result of the

independent action of some third party not before the court”).

       C.     Counts Five

       In the Amended Complaint, plaintiffs add two additional counts. However,

plaintiffs fail to assert any factual allegations demonstrating that they have standing to

bring these claims. In Count Five, plaintiffs allege that the Governor has violated their

First and Fourteenth Amendments by imposing content-based restrictions on speech.

See Am. Compl. ¶¶ 78, 79. Specifically, plaintiffs allege that the Governor has

proscribed and quelled demonstrations related to political speech he opposes, while

“waiv[ing] all functional bans on those protesting the death of George Floyd.” Id. ¶ 79.

These allegations, like the plaintiffs’ asserted injuries, are purely speculative and not




                                             13
         Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 14 of 34



based on anything in record.10 Plaintiffs do not allege that they have any plans to

demonstrate or have been actually prevented from demonstrating. Plaintiffs only

speculate that, had they engaged in speech similar to the George Floyd protests, they

“would have been met with rubber bullets, tear gas and crowd control measures up to

and including lethal force.” Id. ¶ 82. This speculation is insufficient to establish

standing. See Lujan, 504 U.S. at 560 (observing that standing requires an injury that is

“actual or imminent, not conjectural or hypothetical”) (internal quotation marks omitted).

        Furthermore, plaintiffs allege no causal connection between the Executive

Orders that they seek to enjoin and the alleged hypothetical injury. Plaintiffs identify no

Executive Order that restricts political speech based upon its content. To the extent that

plaintiffs identify the government’s response to the George Floyd protests as evidence

of discriminatory enforcement, these protests occurred after plaintiffs filed suit and

therefore cannot establish standing. See Fed. Defs. of New York, Inc., 954 F.3d at 135

(“Under established standing doctrine, however, we evaluate “whether the party

invoking jurisdiction had the requisite stake in the outcome when the suit was filed.”)

(emphasis in original) (internal quotation marks omitted); see also S. Utah Wilderness

All. v. Palma, 707 F.3d 1143, 1153 (10th Cir. 2013) (“[A]lthough we examine the

allegations in SUWA's Amended Complaint, our inquiry focuses on whether SUWA had

standing when the original complaint was filed in April 2007.”).




        10
           In the Amended Complaint, plaintiffs include a link to the Governor’s press conference to
support their assertion that the Governor “actively condoned” the demonstrations on Interstate 84. See
Am. Compl. ¶¶ 36, 37. However, the Governor stated during that press conference that the highway was
“not where they [the protestors] should have gone,” and that such conduct was “dangerous,” and
“unsaf e.” And contrary to plaintiffs’ assertion, arrests were made during these demonstrations. See Ex.
14 (Doc. No. 21-1).

                                                  14
         Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 15 of 34



        D.      Count Six

        In Count Six, plaintiffs allege an unlawful interference with interstate commerce

under Article 1, sec. 8 of the United States Constitution. See Am. Compl. ¶¶ 84–91. In

particular, plaintiffs allege that the Executive Orders have shuttered restaurants and

grocery stores, id. ¶ 85, granted grace periods on auto policies and rental payments, id.

¶ 88, modified Medicare and Medicaid payments and HIPPA requirements, id. ¶ 89,

provided immunity to healthcare providers and facilities, id., and prevented Barnes from

“engaging in Interstate Commerce on his vessel”, id. ¶ 86. Plaintiffs lack standing to

seek relief on Count Six because they have failed to allege any facts establishing an

injury-in-fact. Plaintiffs do not allege that they have been impacted by the closing of

restaurants and stores,11 the grace periods for auto policies and rental payments,12 or

the modifications to Medicare and Medicaid payments.

        To the extent that Murphy makes allegations involving the sale of his home in

support of Count Six of the Amended Complaint, these allegations similarly fail to


        11
          As to the impact of the Executive Orders on stores, the Amended Complaint alleges that they
have unf airly impacted smaller stores:

        The Def endant . . . has imposed requirements on retail outlets he has seen fit to deem
        “essential”, requiring the Plaintiffs to walk in a prescribed direction and maintain six feet
        of distance by operation of Executive Order 7S, and turning each into an ergonomic
        hellscape in many stores so as to frustrate commerce in small organizations and outlets
        and lend arbitrary preference to larger retail stores such as Wal-Mart.

Am. Compl. ¶ 34. The plaintiffs do not allege to own any store or have an interest in the “small
organizations” that would be sufficient to establish standing.

        Reale alleges that the “ergonomic burdens imposed on smaller stores . . . have forced [him] to do
more shopping in Wal-Mart.” Reale Decl. ¶ 5. Reale f urther alleges that this has caused him to gain
eight pounds. Id. As previously noted, the court finds that Reale has not established the “causal
connection” between this injury and the conduct complained of. See, supra, p. 12.
        12
           Murphy does allege that he rented out his home for three months. See Murphy Decl. ¶ 5.
However, he makes no claim concerning the rental payment “grace period” or allege any facts to suggest
that he has been impacted by it in any way.


                                                     15
         Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 16 of 34



establish plaintiffs’ standing. Murphy alleges that “[t]he executive orders have

prevented [him] from selling [his] home.” Murphy Decl. ¶ 4; see also Am. Compl. ¶ 23.

However, Murphy fails to allege facts demonstrating the necessary “causal connection”

between the Executive Orders and his inability to complete the transaction, and the

likelihood that this injury would be redressed by a favorable decision. 13 See Lujan 504

U.S. at 561. It bears noting that real estate transactions have been designated as

“essential” and are therefore exempt from the Executive Orders that plaintiffs challenge.

See Essential Businesses, Ex. 2 (Doc. No. 13-2). Based on the record before the court,

the court concludes that a causal connection does not exist between the Executive

Orders and Murphy’s inability to sell his home.

        The facts alleged involving Barnes’ involvement with his yacht club are similarly

insufficient to establish standing. Barnes alleges that his yacht club, in response to the

Governor’s Executive Orders, prevents more than four club members at a time to use

the club-owned launch. Barnes Decl. ¶ 4. The Amended Complaint further alleges that

he was “regularly in the habit of taking more than five passengers through ocean waters

and otherwise being engaged in international commerce -- which he has been forbidden

from doing by the Defendant’s executive Orders 7, 7D and 7N.” Am. Compl. ¶ 24.

However, Barnes does not state on what date he had planned to take five or more

people on his boat, or whether he would be able to do so in the absence of the

Executive Orders, given that his Certification of Documentation is expired. See Ex. S

(Doc. No. 3-20). Without these facts, Barnes’ vague allegations do not establish


           13
              When pressed on this issue at oral argument, plaintiffs’ counsel directed the court’s attention to
Executive Order 7BB, which requires the use of face masks or coverings in public whenever close contact
is unavoidable. See Executive Order 7BB (Apr. 17, 2020). The inability of Murphy to sell his home is not
“f airly traceable” to this requirement.

                                                      16
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 17 of 34



standing. See Lujan, 504 U.S. at 564 (“Such ‘some day’ intentions—without any

description of concrete plans, or indeed even any specification of when the some day

will be—do not support a finding of the ‘actual or imminent’ injury that our cases

require.”).

       The plaintiffs lack standing to bring these claims against the Governor.

Accordingly, these Motions must be denied for lack of jurisdiction. In a case similar to

the one at bar, the Southern District of Florida reached the same conclusion. Henry,

2020 WL 2479447, at *5. In Henry, the court nonetheless addressed the merits of

plaintiff’s claim:

       Despite the foregoing, the public interest would be best served with an
       analysis (though a brief one, at that) on the merits of Petitioner's claim.
       Further, it would be helpful to Petitioner to understand the reasoning of the
       Court and the constraints of the applicable law. No one has been immune
       from the effects of the COVID-19 pandemic; no one has been spared, to
       at least some degree, the affliction of this disease, whether it be physical
       health, mental health, or economic health. However, while Petitioner
       naturally seeks guidance from the courts, this case presents issues to be
       handled by the government's political branches. She deserves to know
       why.

Id. For the same reasons, this court will proceed to address the merits of plaintiffs’

Motions for Preliminary Injunction.

IV.    PRELIMINARY INJUNCTION STANDARD

       The nature of a preliminary injunction is “an extraordinary and drastic remedy.”

Sussman v. Crawford, 488 F.3d 136, 139 (2d Cir. 2007) (per curiam). Therefore,

injunctive relief is granted where “the legal rights [of the plaintiff] at issue are

indisputably clear and even then, sparingly and only in the most critical and exigent

circumstances.” South Bay United Pentecostal Church v. Newsom, 140 S. Ct.1613,




                                               17
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 18 of 34



1613 (2020) (Roberts, C.J., concurring in the judgment denying temporary injunction)

(internal quotation marks omitted).

       “Ordinarily to obtain a preliminary injunction against governmental action taken

pursuant to a statute, the movant has to ‘demonstrate (1) irreparable harm absent

injunctive relief, (2) a likelihood of success on the merits, and (3) public interest

weighing in favor of granting the injunction.’” Yang v. Kosinski, 960 F.3d 119, 127 (2d

Cir. 2020) (quoting Friends of the E. Hampton Airport, Inc. v. Town of E. Hampton, 841

F.3d 133, 143 (2d Cir. 2016)). “The movant also must show that the balance of equities

tips in his [or her] favor.” Id. (internal quotation marks omitted).

       And where the movant is seeking to modify the status quo through a “mandatory

preliminary injunction”, as opposed to seeking a “prohibitory preliminary injunction” to

maintain the status quo, “the movant must also: (1) make a strong showing of

irreparable harm, and (2) demonstrate a clear or substantial likelihood of success on the

merits.” Id. (citing Mastrovincenzo v. City of New York, 435 F.3d 78, 89 (2d Cir. 2006).

This heightened standard applies here as the relief plaintiffs seek would suspend

existing orders and thus change the status quo. See N. Am. Soccer League, LLC v.

United States Soccer Fed’n, Inc., 883 F.3d 32, 37 (2d Cir. 2018).

V.     DISCUSSION

       Plaintiff’s claims are unlikely to succeed on the merits. Over a century ago, in

Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 38 (1905), the Supreme

Court recognized that “[t]he safety and the health of the people of [the state] are, in the

first instance, for that [state] to guard and protect.” The plaintiffs in Jacobson

challenged a mandatory vaccination law imposed by the Cambridge, Massachusetts

board of health. 197 U.S. at 12-13. In upholding the statute, the Court observed that

                                              18
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 19 of 34



the liberties secured by the Constitution do “not import an absolute right in each person

to be, at all times and in all circumstances, wholly freed from restraint. There are

manifold restraints to which every person is necessarily subject for the common good.”

Id. at 26. When an epidemic of disease threatens the safety of a community's

members, it “has the right to protect itself.” Id. at 27. Commensurate with that right is a

state’s authority “to enact quarantine laws and health laws of every description.” Id. at

25 (internal quotations marks omitted). Those laws can, and often do, impose incidental

burdens on constitutional rights; however, “Jacobson instructs that all constitutional

rights may be reasonably restricted to combat a public health emergency.” In re Abbot,

954 F.3d 772, 786 (5th Cir. 2020).

       The Jacobson Court further explained that judicial review over a matter affecting

welfare can occur “if a statute purporting to have been enacted to protect the public

health, the public morals, or the public safety, has no real or substantial relation to those

objects, or is, beyond all question, a plain, palpable invasion of rights secured by the

fundamental law.” Jacobson 197 U.S. at 31. The court observed that judicial review is

appropriate in “extreme cases,” i.e., when the state’s police powers are exercised in “an

arbitrary, unreasonable manner, or [ ] go so far beyond what was reasonably required

for the safety of the public.” Id. at 28, 38.

       Jacobson remains binding precedent today, and “[c]ourts presented with

emergency challenges to governor-issued orders temporarily restricting activities to curb

the spread of COVID-19 have consistently applied Jacobson to evaluate those

challenges.” Bannister v. Ige, No. 20-CV-00305, 2020 WL 4209225, at *4 (D. Haw. July




                                                19
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 20 of 34



22, 2020) (collecting cases).       For this reason, this court will apply the Jacobson

framework to analyze plaintiffs’ claims.

       A.      Real or Substantial Relation

       The court easily concludes that, based on the record before it, the challenged

Executive Orders have a “real or substantial relation” to the public health crisis.

Plaintiffs allege that Executive Orders 7, 7D and 7N, which imposed limits on social

gatherings, are “arbitrary.” Am. Compl. ¶ 47; Pl. Mem. at 10, 14. To the contrary, the

science demonstrates that the limit on gatherings has a real and substantial relation to

reducing the spread of COVID-19. On March 15, 2020, the CDC recommended that

large events be cancelled.14 See Interim Guidance for Coronavirus Disease 2019,

CDC, available at https://stacks.cdc.gov/view/cdc/85893. The following day, the

Governor issued Executive Order 7D, which prohibited gatherings of 50 people or more.

Executive Order 7D (Mar. 16, 2020). CDC guidance also recommend that individuals

stay 6 feet away from others to avoid spreading the virus. See Social Distancing, CDC,

available at https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-

distancing.html. Executive Order 7N, which superseded Executive Order 7D and

prohibited gatherings of 10 people or more, was then issued to answer the “need to

enact further mandatory distancing measures” following an increase of COVID-19

infections in Connecticut. Executive Order 7N (Mar. 26, 2020). In Amato v. Elicker, the

court considered Executive Orders 7, 7D, and 7N, and concluded that they had “a ‘real

and substantial relation’ to the state’s goal of curbing the spread of the virus.” No. 3:20-

cv-464 (MPS), 2020 WL 2542788, *10 (D. Conn. May 19, 2020).


       14
         The CDC is the nation’s healthcare protection agency. The court takes judicial notice of
CDC’s various COVID-19-related postings and guidance.

                                                  20
         Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 21 of 34



        This court reaches that same conclusion. Plaintiffs focus largely on Executive

Order 7, 7D, and 7N, and only mention other COVID-19-related Executive Orders in

passing. See, e.g., Am. Compl. ¶ 9. Nothing in the record persuades the court that

these Executive Orders are arbitrary or without “substantial relation” to the public health

crisis. In their Reply, plaintiffs challenge the efficacy of wearing masks. See Pl. Reply

(Doc. No. 22) at 10–13. The studies that plaintiff cite in support of this assertion are 10

years old, do not explicitly study the coronavirus, and do not study the efficacy of masks

in preventing outward viral transmission (which has been their primary purpose during

this pandemic). See Ex. NN (Doc. No. 22-20); see also Ex. No. OO (Doc. No. 22-21).

Even more, neither study delivered conclusive findings.15 See Ex. NN at 1 (“A larger

study is needed to definitively establish noninferiority of no mask use.”); see also Ex.

No. OO (“None of the studies established a conclusive relationship between mask ⁄

respirator use and protection against influenza infection.”). More recently, the nation’s

top medical professionals have urged the use of face masks and coverings. See, e.g.,

Ex. 20 (Doc. No. 29-3). Based on the record before the court, the court concludes that

Executive Order 7BB, which requires the use of face coverings in public spaces where

six feet distance cannot be maintained, has a “substantial relation” to the state’s goal of

curbing the spread of the virus.


        15
            Exhibit OO is a review of 17 scientific studies. See Ex. OO (Doc. No. 22-21) at 1. Although
none of the studies reported a conclusive relationship between mask/respirator use and influenza
inf ection, several studies found that mask/respirator use was “independently associated with a reduced
risk of severe acute respiratory syndrome (SARS).” Id. Further, based on their review of the 17 studies,
the authors do not discount mask and respirator use:

        Some evidence suggests that mask use is best undertaken as part of a package of
        personal protection especially hand hygiene. The ef fectiveness of masks and respirators
        is likely linked to early, consistent and correct usage.

Id.

                                                   21
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 22 of 34



       The Governor issued the complained-of Executive Orders in reliance on the

expertise of the World Health Organization, CDC, and Connecticut Department of

Health. See, e.g., Executive Order 7N (Mar. 26, 2020) (noting that the “Centers for

Disease Control and Prevention and the Connecticut Department of Public Health

recommend implementation of community mitigation strategies to increase containment

of the virus and to slow transmission of the virus, including cancellation of gatherings of

ten people or more and social distancing in smaller gatherings”). Although plaintiffs

object to the actions the Governor took, courts grant wide latitude to elected officials

acting under these circumstances. See South Bay United Pentecostal Church, 140 S.

Ct. at 1613 (Roberts, C.J., concurring in the judgment denying temporary injunction)

(“When those officials undertake[ ] to act in areas fraught with medical and scientific

uncertainties, their latitude must be especially broad.”) (internal quotation marks and

citations omitted) (alteration in original). Further, nothing in the record persuades the

court that the Governor’s actions were inappropriate or ineffective. Indeed, scientific

evidence supports the opposite conclusion. See, e.g., “Social Distancing,” CDC (May 5,

2020), Ex. 7 (Doc. No. 13-7); see also “CDC Calls on Americans to Wear Masks to

Prevent COVID-19 Spread,” CDC (July 14, 2020) (citing case studies from the Journal

of the American Medical Association and CDC’s Morbidity and Mortality Weekly

Report). At the very least, the Governor’s actions had a “real or substantial relation” to

the public health crisis. For this reason, plaintiffs have failed to meet their burden of

showing a clear likelihood of success on the merits of this aspect of their claim.

Jacobson 197 U.S. at 31.




                                             22
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 23 of 34



       B.     Fundamental Rights

       As to whether the orders are “beyond all question, a plain, palpable invasion of

rights secured by the fundamental law,” Jacobson, 197 U.S. at 31, for the reasons

stated below, the court similarly finds that the plaintiffs have not shown a likelihood of

success on the merits.

              1.     Procedural due process

       In Count One of the Amended Complaint, and at pages 10-15 of their

Memorandum, plaintiffs assert that the Governor’s Executive Orders restrict their liberty

without due process in violation of the Fifth and Fourteenth Amendments. Specifically,

plaintiffs contend that the challenged regulations have “isolated” and “quarantined” them

in violation of section 19a-131b and 28-9 of the Connecticut General Statutes and the

Fifth and Fourteenth Amendments. See Am. Compl. ¶¶ 40–52; Pl. Mem. at 10, 14.

Sections 19a-131 through 19a-131d of the General Statutes set out Connecticut’s

isolation and quarantine laws. Section 28-9 describes the Governor’s powers in times

of a public health emergency. After the Governor declares a public health emergency

pursuant to section 19a-131, section 28-9 authorizes the Governor to “modify or

suspend in whole or in part, by order as hereinafter provided, any statute, regulation or

requirement or part thereof whenever the Governor finds such statute, regulation or

requirement, or part thereof, is in conflict with the efficient and expeditious execution of

civil preparedness functions or the protection of the public health.” Conn. Gen. Stat. §

28-9(b)(1).

       First, the Eleventh Amendment bars plaintiffs’ claim that the Governor failed to

comply with sections 19a-131b and 28-9 of the Connecticut General Statutes. See Am.



                                             23
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 24 of 34



Compl. ¶ 46. The court lacks jurisdiction over all claims against the Governor based on

alleged violations of state law, including alleged violations of sections 19a-131b or 28-9.

See Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (“[I]t is

difficult to think of a greater intrusion on state sovereignty than when a federal court

instructs state officials on how to conform their conduct to state law.”).

       Second, plaintiffs’ procedural due process argument misunderstands the state’s

statutes and the Executive Orders. Nothing in the challenged Executive Orders

subjects any person to confinement in his or her home or otherwise restricts any

person’s freedom of movement. At oral argument, plaintiffs’ counsel directed this

court’s attention to Executive Order 7N. That Executive Order limits non-religious social

gatherings to five people, and religious gatherings to 50 people. Executive Order 7N

(Mar. 26, 2020) ¶ 1. It also imposes other regulations involving retail operations,

restaurants, and education. See id ¶¶ 2, 3, 7. Nothing in that Executive Order (or any

other Executive Order before this court) subjects any person to quarantine or isolation

as set forth in sections 19a-131(6) and (9) of the Connecticut General Statutes. Thus,

plaintiffs have failed to demonstrate that they have been deprived of life, liberty, or

property in violation of the Fifth and Fourteenth Amendments.

       Even if, assuming arguendo, plaintiffs had established some deprivation of their

liberty, they have nonetheless failed to demonstrate lack of process. The Supreme

Court has long recognized that an individual's due process rights are not violated by a

law of general applicability since “the legislative determination provides all the process

that is due.” Logan v. Zimmerman Brush Co., 455 U.S. 422, 433 (1982); see also

Interport Pilots Agency Inc. v. Sammis, 14 F.3d 133, 142 (2d Cir. 1994) (“Official action



                                             24
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 25 of 34



that is legislative in nature is not subject to the notice and hearing requirements of the

due process clause.”). Here, the Governor properly issued his Executive Orders

pursuant to section 28-9 of the Connecticut General Statutes. These Executive Orders

could be disapproved by a legislative committee as specified in section 28-9(b)(1) or

superseded by new law.

              2.     Substantive due process

       Plaintiffs also argue that, because “the government has acted in an arbitrary and

capricious manner,” the Executive Orders violate their substantive due process rights.

See Pl. Mem. at 10. However, this court has already found that the challenged

regulations are not arbitrary. See, supra, § V(A). The court concludes that plaintiffs

have failed to demonstrate a clear or substantial likelihood of success on the merits of

this claim. See Phillips v. City of New York, 775 F.3d 538, 542 (2d Cir. 2015) (“Plaintiffs

argue that New York's mandatory vaccination requirement violates substantive due

process. This argument is foreclosed by the Supreme Court's decision in Jacobson.”).

              3.     First Amendment: freedom of speech and assembly

       In Count Two, plaintiffs allege that the challenged Executive Orders violate

plaintiffs’ First Amendment rights, including their freedom of speech, assembly, and

association. Plaintiffs specifically reference Executive Orders 7, 7D, and 7N, which limit

the size of social and recreational gatherings. See Am. Compl. ¶¶ 54, 59. Plaintiffs

also reference Executive Order 7R, which authorized the Commissioner of Energy and

Environmental Protection to limit the public’s access to state parks. See Am. Compl. ¶

62; see also Executive Order 7R (Mar. 31, 2020). Plaintiffs have failed to show a

likelihood of success on the merits of any of these First Amendment claims.



                                             25
         Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 26 of 34



        The case law distinguishes between content-based and content-neutral

restrictions on First Amendment activities. Content-based restrictions regulate speech

“because of the topic discussed or the idea or message expressed.” Reed v. Town of

Gilbert, 576 U.S. 155, 163 (2015). Such regulations are subject to strict scrutiny. A

regulation is content-neutral if it “serves purposes unrelated to the content of expression

. . . even if it has an incidental effect on some speakers or messages but not others.”

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989). Content-neutral regulations

are subject to the “less stringent test” of intermediate scrutiny, that is, the regulations

must be “reasonable, are narrowly tailored to serve a significant governmental interest,

and leave open ample alternative channels for communication of the information.”

Hobbs v. County of Westchester, 397 F.3d 133, 149 (2d Cir. 2005) (internal quotation

marks omitted).

        In Count Five, plaintiffs seem to assert that the Executive Orders are content-

based. See, e.g., Am. Compl. ¶ 79. Plaintiffs allege, for example, that the regulations

restrict political speech “so long as [the Governor] does not agree with the content of the

demonstration” but has “waived all functional bans on those protesting the death of

George Floyd.” Am. Compl. ¶¶ 78, 79. However, plaintiffs identify no Executive Order

that restricts political speech based upon its content. Indeed, none exists. The

challenged regulations are clearly content-neutral.16 See Amato, 2020 WL 2542788, at



        16
            To the extent that Count Five asserts a content-based First Amendment discrimination claim, or
a selective enforcement claim, plaintiffs have failed to show on this record a clear likelihood of success on
the merits of these claims. The plaintiffs offer no evidence to support its allegation that the Governor has
discriminated against them based upon their speech. Furthermore, nothing in the record supports the
plaintiffs’ assertion that the Governor encouraged recent protests. Based on the record before the court,
plaintiffs have failed to establish a clear likelihood of success on the merits of their First Amendment
discrimination claim or selective enforcement claim.


                                                    26
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 27 of 34



*11 (finding the same). Executive Orders 7N and 7TT, for example, limit the size of

gatherings, and regulate other aspects of daily life, without regard to the message or

content of any speech.

       Under the appropriate intermediate scrutiny standard, the regulations are

“narrowly tailored to serve a significant governmental interest, and leave open ample

alternative channels for communication.” Ward, 491 U.S. at 791. First, the

government’s interest is significant. As Jacobson and its progeny make clear, the state

has a significant interest, indeed a compelling interest, in limiting the spread of a deadly

virus.17 Further, the restrictions are narrowly tailored to serve this significant interest.

See Amato, 2020 WL 2542788, at *11. For example, Executive 7N exempts religious

services, private workplaces, and retail establishments. And the restrictions imposed

are temporary.

       Finally, the regulations “leave open ample channels for communication.” Ward,

491 U.S. at 791. As to plaintiffs’ freedom of assembly and speech claims, plaintiffs can

continue to engage in political speech “online, through media, and by protesting in

public on [their] own” or in groups no larger than those allowed under Executive Order

7TT. Geller v. de Blasio, No. 20-CV-3566, 2020 WL 2520711, at *4 (S.D.N.Y. May 18,

2020) (rejecting a First Amendment claim challenging a similar executive order).

Indeed, Reale stated that he participated in “in-car rallies to protest said order.” Reale

Decl. ¶ 13. The challenged regulations also permit small group, in-person gatherings

and large gatherings via videoconferencing or telephone. See Amato, 2020 WL


       17
          On May 19, 2020, the day plaintiffs initiated this action, 38,430 COVID-19 cases had been
reported in Connecticut, and there had been 3,472 COVID-19-associated deaths. See COVID-19 Update
May 19, 2020, CT.gov (May 19, 2020), available at https://portal.ct.gov/-/media/Coronavirus/CTDPH
COVID19summary5192020.pdf?la=en.

                                                27
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 28 of 34



2542788, at *11 (rejecting a freedom of association claim challenging Executive Order

7N). Therefore, plaintiffs have failed to make a clear showing of success on the merits

of their First Amendment freedom of speech and assembly claims.

              4.     First Amendment: freedom of association

       Count Two also asserts a violation of plaintiffs’ freedom of association. “The

right to intimate association protects the close ties between individuals from

inappropriate interference by the power of the state.” Chi Iota Colony of Alpha Epsilon

Pi Fraternity v. City University of New York, 502 F.3d 136, 143 (2d Cir. 2007) (citing

Roberts v. United States Jaycees, 468 U.S. 609, 617–18 (1984)). The right to intimate

association extends only to “certain kinds of highly personal relationships,” such as

“those that attend the creation and sustenance of a family—marriage, childbirth, the

raising and education of children, and cohabitation with one’s relatives.” Roberts, 468

U.S. at 618-19. “To determine whether a governmental rule unconstitutionally infringes

on an associational freedom, courts balance the strength of the associational interest in

resisting governmental interference with the state's justification for the interference.”

Chi Iota Colony, 502 F.3d at 143. To that end, the court assesses:

       (1) the strength of the associational interests asserted and their
       importance to the plaintiff; (2) the degree to which the rule interferes with
       those interests; (3) the public interests or policies served by the rule
       imposed; and (4) the tailoring of the rule to effectuate those interests or
       policies.

Id.

       Applying this test here, the court concludes that plaintiffs have failed to make a

clear showing of success on the merits of their First Amendment freedom of assoc iation

claim. To the extent that the challenged regulations burden Reale’s association with his



                                             28
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 29 of 34



peers at the American Poolplayers Association, Am. Compl. ¶ 25, or Barnes’

association with fellow members of his yacht club, Am. Compl. ¶ 24, the plaintiffs fail to

allege any facts to suggest that these relationships are sufficiently intimate to implicate

the First Amendment. See Bd. of Directors of Rotary Int’l v. Rotary Club of Duarte, 481

U.S. 537, 546 (1987) (concluding that the relationship among Rotary Club members

lacked the kind of intimacy that warrants constitutional protection).

       Reale’s relationship with his family is sufficiently intimate, and he alleges that

Executive 7N “prohibits him from visiting his parents’ house because six individuals live

in that house.” Am. Compl. ¶ 25. He further alleges that the Executive Orders

prevented the family from meeting together for Easter. Id. Although the strength of this

associational interest is strong, the challenged Executive Orders only minimally interfere

with this interest. Nothing in Executive Order 7N prevented Reale from visiting with his

family in a small group (of five people or less) or meeting with them from a distance.

Executive Order 7TT, which superseded Executive Order 7N, allows gatherings of up to

ten people. See Executive Order 7TT (May 29, 2020). Therefore, there is no restriction

on Reale’s ability to visit his parents’ home. Furthermore, Executive Order 7TT allows

outdoor gatherings of up to 25 people, thus allowing Reale and his family to meet for

larger family gatherings. See id. Any infringement is more than outweighed by the

state’s compelling interest in limiting the spread of the virus. For these reasons, the

plaintiffs have failed to show a clear likelihood of success on the merits of their First

Amendment freedom of association claim.




                                             29
         Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 30 of 34



                 5.      First Amendment: free exercise of religion

        Count Two also alleges that the challenged Executive Orders infringe on

plaintiffs’ religious liberties. The Free Exercise Clause of the First Amendment provides

that “Congress shall make no law . . . prohibiting the free exercise [of religion].” U.S.

Const. amend. I. As the Supreme Court has instructed, however, the “right of free

exercise does not relieve an individual of the obligation to comply with a valid and

neutral law of general applicability on the ground that the law proscribes (or prescribes)

conduct that his religion proscribes (or prescribes).” Employment Div. v. Smith, 494 U.S.

872, 879 (1990). Neutral laws of general applicability laws are subject to rational basis

review. Cent. Rabbinical Cong. of U.S. & Canada v. New York City Dep't of Health &

Mental Hygiene 763 F.3d 183, 193 (2d Cir.2014).

        As with plaintiffs’ other First Amendment claims, plaintiffs have not established a

clear or substantial likelihood of success on the merits of this claim. Executive Order

7TT limits attendance of places of worship to 25% of building capacity or a maximum of

100 attendees, whichever is fewer.18 See Executive Order 7TT (May 29, 2020). In

South Bay United Pentecostal Church, 140 S. Ct. at 1613, the Chief Justice, in his

concurrence in the judgment denying a temporary injunction, found that those same

restrictions (in California) did not violate the Free Exercise Clause. The court reaches

the same conclusion here. The challenged Executive Orders are plainly neutral, and



        18
            To the extent that plaintiffs contend that Executive Order 7N, which limited religious gatherings
to 49 persons, violates plaintiffs’ religious liberties, this claim is now moot following Executive Order 7TT.
Plaintiffs do not raise any exception to the mootness doctrine that would preserve plaintiffs’ challenge to
Executive 7N. See Pl. Sur-reply at 2, 3. However, even if an exception did apply (e.g. the “capable-of-
repetition” or “voluntary cessation” exceptions), the court would nonetheless find that, under Jacobson,
plaintiffs had failed to show a clear likelihood of success on the merits of this claim. See, e.g., Calvary
Chapel of Bangor v. Mills, No. 20-CV-0156, 2020 WL 2310913 (D. Me. May 9, 2020) (collecting cases
upholding more stringent COVID-19-related regulations restricting in-person religious services).

                                                     30
       Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 31 of 34



plaintiffs have not proffered any evidence to suggest that the Governor has any animus

towards religious organizations. Indeed, more severe restrictions apply to secular

gatherings. See Executive Order 7TT (May 29, 2020) (allowing up to 100 attendees for

indoor religious gatherings and 10 for indoor non-religious gatherings); see also South

Bay United Pentecostal Church, 140 S. Ct. at 1613 (noting the same) (Roberts, C.J.,

concurring in the judgment denying temporary injunction). The challenged Executive

Orders are plainly neutral and generally applicable and the court applies rational basis

review. See Cent. Rabbinical Cong. of U.S. & Canada, 763 F.3d at 193.

      Because there is a rational basis between the treatment of religious gatherings

under the Executive Orders and the state’s interest in preventing the spread of COVID-

19, the challenged Executive Orders survive rational basis review. Therefore, plaintiffs

have not shown a clear likelihood of success on the merits of this claim.

      C.     Count Six

      In Count Six, plaintiffs claim that the Governor “has Treated them Unequally

Under the Law in Regards to their Rights to Engage in Daily Activities Protected by the

Fourteenth Amendment insofar that the [Governor] Has Claimed the Right to Regulate

Interstate Commerce as Afforded to Congress Under Article I, § 8.” Am. Compl., Count

Six. Plaintiffs allege that the Executive Orders have injured the economy, shuttered

stores, granted grace periods on auto policies and rental payments, modified Medicare

and Medicaid payments, and prevented Barnes from engaging in interstate commerce

on his vessel. Id. ¶¶ 84–90.




                                           31
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 32 of 34



       It is unclear whether plaintiffs are asserting a Commerce Clause claim or a

substantive due process claim. Regardless, plaintiffs have failed to show a clear

likelihood of success on either of these claims.

       The Commerce Clause provides that “Congress shall have Power . . . [t]o

regulate Commerce with foreign Nations, and among the several States.” U.S. Const.,

Art. I, § 8, cl. 3. “Although the Constitution does not in terms limit the power of States to

regulate commerce, [the Supreme Court] ha[s] long interpreted the Commerce Clause

as an implicit restraint on state authority, even in the absence of a conflicting federal

statute.” United Haulers Ass'n, Inc. v. Oneida-Herkimer Solid Waste Mgmt. Auth., 550

U.S. 330, 338 (2007). “Thus, although the Clause is phrased as an affirmative grant of

congressional power, it is well established that it contains a negative or ‘dormant’ aspect

that denies the States the power unjustifiably to discriminate against or burden the

interstate flow of articles of commerce.” Brown & Williamson Tobacco Corp. v. Pataki,

320 F.3d 200, 208 (2d Cir. 2003) (internal quotations omitted).

       The “threshold question” in reviewing whether a statute violates the dormant

Commerce Clause is “whether a state or local government is ‘regulating.” Id. at 208. If a

state engages in regulation that “affects interstate commerce, [the court] must next

determine whether the regulation discriminates against interstate commerce or

regulates even-handedly with incidental effects on interstate commerce.” United

Haulers Ass'n, Inc., 550 U.S. at 338 (2007). “A local law is discriminatory if it provides

for “differential treatment of in-state and out-of-state economic interests that benefits the

former and burdens the latter.” Id. Furthermore, even if a statute does not discriminate

against interstate commerce, “it will nevertheless be invalidated under the Pike



                                             32
        Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 33 of 34



balancing test if it imposes a burden on interstate commerce incommensurate with the

local benefits secured.” Freedom Holdings, Inc. v. Spitzer, 357 F.3d 205, 216 (2d Cir.

2004) (citing Pike v. Bruce Church, Inc., 397 U.S. 137, 142 (1970)).

       Here, plaintiffs have not identified any Executive Order that discriminates against

interstate commerce. No Executive Order that plaintiffs challenge provide for

“differential treatment of in-state and out-of-state economic interests that benefits the

former and burdens the latter.” Id. Furthermore, plaintiffs have not argued that

challenged regulations “impose[ ] a burden on interstate commerce incommensurate

with the local benefits secure.” Id. Based on the record before the court, the burden is

small and the benefit (the health of Connecticut residents) is great. For these reasons,

plaintiffs have failed to show a clear likelihood of success on the merits of this aspect of

Count Six.

       To the extent that Count Six asserts a substantive due process claim, the court

has already concluded that plaintiffs have failed to show a clear likelihood of success on

the merits of this claim. See, supra, § V(B)2. Furthermore, none of the allegations in

Count Six implicate “fundamental rights and liberties . . . deeply rooted in this Nation’s

history and tradition, and implicit in the concept of ordered liberty,” that are protected by

the Fourteenth Amendment. Washington v. Glucksberg, 521 U.S. 702, 720-721 (1997).

To the extent that Count Six asserts harm to various economic interests, these interests

warrant only rational basis review. See F.C.C. v. Beach Comm’ns, Inc., 508 U.S. 307,

313 (1993). The Executive Orders easily pass this test.

       Accordingly, the court concludes that, even if plaintiffs did have standing to bring

this action, they have nonetheless failed to demonstrate a likelihood of success on any



                                             33
         Case 3:20-cv-00694-JCH Document 34 Filed 08/03/20 Page 34 of 34



of their claims, much less a clear likelihood of success. Mastrovincenzo, 435 F.3d at

89. The court therefore joins the numerous other federal courts in relying on Jacobson

to reject similar constitutional claims brought by plaintiffs challenging similar COVID-19

restrictions in other states.19 See Open Our Oregon v. Brown, No. 6:20-CV-773, 2020

WL 2542861, at *2 (D. Or. May 19, 2020) (collecting cases).

VI.     CONCLUSION

        For the reasons stated above, Plaintiffs’ Emergency Motion for Preliminary

Injunction (Doc. No. 3) and Plaintiffs’ Amended Motion for Preliminary Injunction (Doc.

No. 17) are denied.

SO ORDERED.

        Dated this 3rd day of August 2020 at New Haven, Connecticut.



                                                   /s/ Janet C. Hall
                                                 Janet C. Hall
                                                 United States District Judge




        19
          Because the court concludes that plaintiffs have failed to show a clear likelihood of success on
the merits of their claim, the court need address the other requirements for a preliminary injunction.

                                                   34
